IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


RICKY VIVEIROS,

             Appellant,

 v.                                                     Case No. 5D17-3496

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed September 14, 2018

Appeal from the Circuit Court
for Orange County,
Kimberly M. Shepard, Judge.

James S. Purdy, Public Defender, and
Andrew Mich, Assistant Public Defender,
Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Marjorie Vincent-Tripp,
Assistant Attorney General, Daytona
Beach, for Appellee.

PER CURIAM.

      We affirm, without further discussion, Ricky Viveiros’s judgment and sentence

imposed in this case. However, we remand for the trial court to enter a written order to

specifically reflect the conditions of violation that the trial court orally announced. See

Lewis v. State, 8 So. 3d 370, 371 (Fla. 5th DCA 2009); Payne v. State, 920 So. 2d 742,

743 (Fla. 5th DCA 2006). Further, the record reflects two condition 5 violations but the
State only proceeded on one condition 5 violation. On remand, the written order should

only reflect the violation for disorderly intoxication. See Kemp v. State, 135 So. 3d 347,

347-48 (Fla. 1st DCA 2013).

      AFFIRMED and REMANDED with Instructions.


ORFINGER, BERGER and EISNAUGLE, JJ., concur.




                                            2